Motion by appellants to dispense with printing on appeal from resettled orders, granted to the extent of dispensing with the printing of the minutes of respondent’s examination before trial and with the papers included in the printed filed record on the pending appeals from the original orders; otherwise, motion denied. Appellants’ time to perfect the appeal from the resettled orders is enlarged to the February Term, commencing January 29, 1962; appeal ordered on the calendar for said term; appellants shall file and serve the record and their brief on or before January 8, 1962. Motion by appellants to further enlarge their time to perfect appeal from the original orders, granted; time enlarged to the February Term; appellants shall file and serve their brief on or before January 8,1962. The appeals from the original orders and the resettled orders will be heard together. Motion by appellants to continue the stay heretofore granted pending appeal, granted. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.